--------------------------------------------------------------------------------

EXECUTION VERSION

LIMITED GUARANTY

     Limited Guaranty, dated as of April 20, 2011 (this “Limited Guaranty”), by
Mr. Guoshen Tu, People’s Republic of China (the “Guarantor”), in favor of China
Security & Surveillance Technology, Inc., a Delaware corporation (the
“Guaranteed Party”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Merger Agreement (as defined
below).

     1. LIMITED GUARANTY. (a) To induce the Guaranteed Party to enter into an
Agreement and Plan of Merger, dated as of the date of this Limited Guaranty (as
amended, restated, supplemented or otherwise modified from time to time, the
“Merger Agreement”), by and among Rightmark Holdings Limited, a British Virgin
Islands company (“Parent”), Rightmark Merger Sub Limited, a Delaware corporation
(“Merger Sub”), the Guarantor (solely for purpose of Section 6.15 of the Merger
Agreement) and the Guaranteed Party pursuant to which Merger Sub will merge with
and into the Guaranteed Party, with the Guaranteed Party surviving the merger as
a wholly owned subsidiary of Parent, the Guarantor, intending to be legally
bound, hereby absolutely, unconditionally and irrevocably guarantees to the
Guaranteed Party, as the primary obligor and not merely as surety, on the terms
and subject to the conditions herein, the due and punctual payment, performance
and discharge of an amount equal to the sum of (A) the unpaid payment
obligations of Parent to the Guaranteed Party under Section 8.3(c) of the Merger
Agreement as and when due (the “Parent Fee Obligations”), provided that in no
event shall the Parent Fee Obligations exceed US$20,000,000 and (B) the unpaid
expense reimbursement obligations of Parent to the Guaranteed Party under
Section 8.3(e) of the Merger Agreement as and when due (the “Expense
Obligations,” and, together with the Parent Fee Obligations and Expense
Obligations, the “Guaranteed Obligations”) (which, for the sake of clarity, do
not include reimbursement of expenses, if applicable, pursuant to Section 1(c)
hereof). This guarantee may be enforced for the payment of money only. All
payments hereunder shall be made in lawful money of the United States, in
immediately available funds. The Guarantor shall make all payments hereunder
free and clear of any deduction, offset, defense, claim or counterclaim of any
kind, except as expressly provided in this Limited Guaranty. The Guarantor
acknowledges that the Guaranteed Party entered into the transactions
contemplated by the Merger Agreement in reliance on this Limited Guaranty.

     (b) If Parent fails to fully and timely discharge any of the Guaranteed
Obligations when due, then all of the Guarantor’s liabilities and obligations to
the Guaranteed Party hereunder in respect of the Guaranteed Obligations shall,
on demand, become immediately due and payable and the Guarantor hereby agrees to
promptly fully perform and discharge, or to cause to be promptly fully performed
or discharged, any such Guaranteed Obligations. In furtherance of the foregoing,
the Guarantor acknowledges that the Guaranteed Party may, in its sole
discretion, bring and prosecute a separate action or actions against the
Guarantors for the Guaranteed Obligations, regardless of whether any action is
brought against Parent or Merger Sub.

     (c) The Guarantor agrees to pay on demand all reasonable and documented
out-of-pocket expenses (including reasonable fees and expenses of counsel)
incurred by the Guaranteed Party in connection with the enforcement of its
rights hereunder if (i) the Guarantor asserts in any arbitration, litigation or
other proceeding that this Limited Guaranty is illegal, invalid or unenforceable
in accordance with its terms and the Guaranteed Party prevails in such
arbitration, litigation or other proceeding or (ii) the Guarantor fails or
refuses to make any payment to the Guaranteed Party hereunder when due and
payable and it is judicially determined that the Guarantor is required to make
such payment hereunder.

1

--------------------------------------------------------------------------------

     (d) The parties hereto acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Limited Guaranty were not
performed in accordance with its specific terms or were otherwise breached and
further agree that the Guaranteed Party shall be entitled to an injunction,
specific performance and other equitable relief against the Guarantor to prevent
breaches of this Limited Guaranty and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which it is entitled at
law or in equity, and shall not be required to provide any bond or other
security in connection with any such order or injunction. The Guarantor further
agrees not to oppose the granting of any such injunction, specific performance
and other equitable relief on the basis that (x) the Guaranteed Party has an
adequate remedy at law or (y) an award of an injunction, specific performance or
other equitable relief is not an appropriate remedy for any reason at law or
equity (collectively, the “Prohibited Defense”).

     2. NATURE OF GUARANTY. The Guaranteed Party shall not be obligated to file
any claim relating to any Guaranteed Obligations in the event that Parent or
Merger Sub becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Guaranteed Party to so file shall not affect
the Guarantor’s obligations hereunder. The Guarantor’s liability hereunder is
absolute, unconditional, irrevocable and continuing irrespective of any
modification, amendment or waiver of or any consent to departure from the Merger
Agreement that may be agreed to by Parent or Merger Sub. In the event that any
payment to the Guaranteed Party in respect of the Guaranteed Obligations is
rescinded or must otherwise be returned for any reason whatsoever, the Guarantor
shall remain liable hereunder with respect to the Guaranteed Obligations as if
such payment had not been made. This Limited Guaranty is a guarantee of payment
and not of collection and the Guaranteed Party shall not be required to proceed
against Parent or Merger Sub first before proceeding against the Guarantor
hereunder.

     3. CHANGES IN GUARANTEED OBLIGATIONS, CERTAIN WAIVERS. The Guarantor agrees
that the Guaranteed Party may, in its sole discretion, at any time and from time
to time, without notice to or further consent of the Guarantor, extend the time
of performance of any of the Guaranteed Obligations, and may also make any
agreement with Parent, Merger Sub or with any other Person interested in the
transactions contemplated by the Merger Agreement, for the extension, renewal,
payment, compromise, discharge or release thereof, in whole or in part, or for
any modification of the terms thereof or of any agreement between the Guaranteed
Party and Parent, Merger Sub or such other Person without in any way impairing
or affecting the Guarantor’s obligations under this Limited Guaranty or
affecting the validity or enforceability of this Limited Guaranty. 

2

--------------------------------------------------------------------------------

The Guarantor agrees that its obligations hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (a) the failure or
delay of the Guaranteed Party to assert any claim or demand or to enforce any
right or remedy against Parent, Merger Sub or any other Person interested in the
transactions contemplated by the Merger Agreement; (b) any change in the time,
place or manner of payment of any of the Guaranteed Obligations or any
rescission, waiver, compromise, consolidation or other amendment or modification
of any of the terms of the Merger Agreement or any other agreement evidencing,
securing or otherwise executed by Parent, Merger Sub and the Guaranteed Party in
connection with any of the Guaranteed Obligations; (c) the addition,
substitution, any legal or equitable discharge or release (in the case of a
discharge or release, other than a discharge or release of the Guarantor with
respect to the Guaranteed Obligations as a result of payment in full of the
Guaranteed Obligations in accordance with their terms, a discharge or release of
the Parent with respect to the Guaranteed Obligations under the Merger
Agreement, or as a result of defenses to the payment of the Guaranteed
Obligations that would be available to Parent under the Merger Agreement) of the
Guarantor or any Person now or hereafter liable with respect to the Guaranteed
Obligations or otherwise interested in the transactions contemplated by the
Merger Agreement other than any discharge or release arising from the bankruptcy
or insolvency of Parent or Merger Sub and other defenses expressly waived
hereby; (d) any change in the corporate existence, structure or ownership of
Parent, Merger Sub or any other Person now or hereafter liable with respect to
the Guaranteed Obligations or otherwise interested in the transactions
contemplated by the Merger Agreement; (e) the existence of any claim, set-off,
judgment or other right which the Guarantor may have at any time against Parent,
Merger Sub or the Guaranteed Party or any of their respective Affiliates,
whether in connection with the Guaranteed Obligations or otherwise; (f) the
adequacy of any other means the Guaranteed Party may have of obtaining payment
related to the Guaranteed Obligations; (g) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting Parent, Merger Sub or any
other Person now or hereafter liable with respect to the Guaranteed Obligations
or otherwise interested in the transactions contemplated by the Merger
Agreement; (h) the value, genuineness, validity, regularity, illegality or
enforceability of the Merger Agreement, in each case in accordance with its
terms (other than by reason of fraud by the Company); or (i) any other act or
omission that may in any manner or to any extent vary the risk of or to the
Guarantor or otherwise operate as a discharge of the Guarantor as a matter of
law or equity (other than a discharge of the Guarantor with respect to the
Guaranteed Obligations as a result of payment in full of the Guaranteed
Obligations in accordance with their terms, a discharge of the Parent with
respect to the Guaranteed Obligations under the Merger Agreement, or as a result
of defenses to the payment of the Guaranteed Obligations that would be available
to Parent under the Merger Agreement). To the fullest extent permitted by Law,
the Guarantor hereby expressly waives any and all rights or defenses arising by
reason of any Law which would otherwise require any election of remedies by the
Guaranteed Party. The Guarantor waives promptness, diligence, notice of the
acceptance of this Limited Guaranty and of the Guaranteed Obligations,
presentment, demand for payment, notice of non-performance, default, dishonor
and protest, notice of the incurrence of any Guaranteed Obligations and all
other notices of any kind (except for notices to be provided to Parent or Merger
Sub pursuant to the Merger Agreement or notices expressly provided pursuant to
this Limited Guaranty), all defenses which may be available by virtue of any
valuation, stay, moratorium Law or other similar Law now or hereafter in effect,
any right to require the marshalling of assets of Parent, Merger Sub or any
other Person now or hereafter liable with respect to the Guaranteed Obligations
or otherwise interested in the transactions contemplated by the Merger
Agreement, and all suretyship defenses generally (other than a breach by the
Guaranteed Party of this Limited Guaranty). The Guarantor acknowledges that it
will receive substantial direct and indirect benefits from the transactions
contemplated by the Merger Agreement and that the waivers set forth in this
Limited Guaranty are knowingly made in contemplation of such benefits. The
Guarantor hereby covenants and agrees that it shall not institute, directly or
indirectly, and shall cause its Affiliates not to institute, directly or
indirectly, any proceeding asserting or assert as a defense in any proceeding,
(i) the Prohibited Defenses or, (ii) subject to clause (ii) of the last sentence
of Section 5 (No Subrogation) hereof, that this Limited Guaranty is illegal,
invalid or unenforceable in accordance with its terms.

3

--------------------------------------------------------------------------------

     4. NO WAIVER; CUMULATIVE RIGHTS. No failure on the part of the Guaranteed
Party to exercise, and no delay in exercising, any right, remedy or power
hereunder or under the Merger Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise by the Guaranteed Party of any right,
remedy or power hereunder preclude any other or future exercise of any right,
remedy or power hereunder. Each and every right, remedy and power hereby granted
to the Guaranteed Party or allowed it by Law or other contracts shall be
cumulative and not exclusive of any other, and may be exercised by the
Guaranteed Party at any time or from time to time subject to the terms and
provisions hereof. The Guaranteed Party shall not have any obligation to proceed
at any time or in any manner against, or exhaust any or all of the Guaranteed
Party’s rights against Parent or Merger Sub or any other Person now or hereafter
liable for any Guaranteed Obligations or interested in the transactions
contemplated by the Merger Agreement prior to proceeding against the Guarantor
hereunder, and the failure by the Guaranteed Party to pursue rights or remedies
against Parent or Merger Sub shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Guaranteed Party.

     5. NO SUBROGATION. The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against Parent or Merger Sub with respect to any of the Guaranteed Obligations
that arise from the existence, payment, performance or enforcement of the
Guarantor’s obligations under or in respect of this Limited Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Company against Parent or Merger Sub, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from Parent or
Merger Sub, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until the Guaranteed Obligations shall have been paid in full.
If any amount shall be paid to the Guarantor in violation of the immediately
preceding sentence at any time prior to the satisfaction in full of the
Guaranteed Obligations, such amount shall be received and held in trust for the
benefit of the Guaranteed Party, shall be segregated from other property and
funds of the Guarantor and shall forthwith be paid or delivered to the
Guaranteed Party in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied against all amounts payable by the
Guarantor under this Limited Guaranty. Notwithstanding anything to the contrary
contained in this Limited Guaranty or otherwise, the Guaranteed Party hereby
agrees that other than any discharge or release arising from the bankruptcy or
insolvency of Parent or Merger Sub and other defenses expressly waived hereby:
(i) to the extent Parent or Merger Sub is relieved of any of the Guaranteed
Obligations under the Merger Agreement, the Guarantor shall be similarly
relieved of its corresponding payment obligations under this Limited Guaranty;
(ii) the Guarantor shall have all defenses to the payment of its obligations
under this Limited Guaranty that would be available to Parent and/or Merger Sub
under the Merger Agreement with respect to the Guaranteed Obligations, as well
as any defenses in respect of any fraud or willful misconduct of the Guaranteed
Party hereunder or any breach by the Guaranteed Party of any of the terms or
provisions hereof.

     6. REPRESENTATIONS AND WARRANTIES. The Guarantor hereby represents and
warrants that: 

4

--------------------------------------------------------------------------------

     (a) he is a resident of the People’s Republic of China (“PRC”) and he has
all requisite power and authority to execute, deliver and perform this Limited
Guaranty;

     (b) except as is not, individually or in the aggregate, reasonably likely
to impair or delay the Guarantor’s performance of its obligations in any
material respect, all consents, approvals, authorizations, permits of, filings
with and notifications to, any Governmental Entity necessary for the due
execution, delivery and performance of this Limited Guaranty by the Guarantor
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by, and no notice to or filing with, any Governmental
Entity is required in connection with the execution, delivery or performance of
this Limited Guaranty by the Guarantor;

     (c) assuming the due execution and delivery of the Merger Agreement by the
Company, this Limited Guaranty constitutes a legal, valid and binding obligation
of the Guarantor enforceable against the Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles; and

     (d) the Guarantor has the financial capacity to pay and perform its
obligations under this Limited Guaranty, and all funds necessary for the
Guarantor to fulfill its obligations under this Limited Guaranty shall be
available to the Guarantor for so long as this Limited Guaranty shall remain in
effect in accordance with Section 10 (Continuing Guaranty) hereof.

7. INVESTMENT REGISTRATION.

     (a) The Guarantor shall comply with all requirements under applicable Laws
and administrative regulations of the PRC with regard to his interests in the
Company, Parent and Merger Sub and any other Subsidiary not incorporated in the
PRC (“Offshore Companies”);

     (b) after the Guarantor has duly registered his outbound investment in the
Offshore Companies with competent local counterparty of the State Administration
of Foreign Exchange (“SAFE”) as required under applicable laws and
administrative regulations of the PRC (“Outbound Investment Registration”), the
Guarantor shall:

  i.

complete all requisite filings or registrations with SAFE with regard to any
change of his outbound investment in Offshore Companies as required under
applicable laws, including but not limited to injection of assets or equity into
Offshore Companies from the PRC, offshore equity financing, increase or
deduction of investment, equity transfer or swap, merger or acquisition, long
term equity investment, loan investment, or provision of security to an external
party; and

5

--------------------------------------------------------------------------------


  ii.

ensure that his foreign exchange income from the profits, dividends and bonuses
and capital gain of Offshore Companies shall be repatriated to the PRC within
one hundred eighty (180) days from the date of receipt; and

     (c) the Guarantor shall duly register any change in his outbound investment
in the Offshore Companies with SAFE within thirty (30) days of the date of any
such change as required by the then-applicable laws and administrative
regulations of the PRC.

     8. NO ASSIGNMENT. The provisions of this Limited Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither this Limited Guaranty nor any rights,
interests or obligations hereunder shall be assigned by either party hereto
(whether by operation of Law or otherwise) without the prior written consent of
the other party (which consent shall not be unreasonably withheld, conditioned
or delayed); provided that no assignment by either party shall relieve the
assigning party of any of its obligations hereunder. Any purported assignment in
violation of this Limited Guaranty will be null and void.

     9. NOTICES. Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile or overnight courier.

  (a)

If to the Guarantor:

Mr. Guoshen Tu
13/F, Shenzhen Special Zone Press Tower,
Shennan Road, Futian, Shenzhen 518034, PRC

with a copy to (which shall not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
30th Floor, China World Office 2
1 Jianguomenwai Avenue
Beijing 100004, PRC
Attention:      Peter Huang
Facsimile:       +86 (10) 6535 5577
Email: peter.huang@skadden.com


  (b) If to the Guaranteed Party:

China Security & Surveillance Technology, Inc.
13/F, Shenzhen Special Zone Press Tower,
Shennan Road, Futian, Shenzhen 518034, PRC
Attention: General Counsel
Facsimile: +86 755 8351 0815

with a copy to (which copy shall not constitute notice):
Shearman & Sterling LLP


6

--------------------------------------------------------------------------------

12th Floor, Gloucester Tower
The Landmark
15 Queen’s Road Central, Hong Kong
Attention:     Gregory Puff
Facsimile:     +852 2978 8082
E-mail:            Gregory.puff@shearman.com


     10. CONTINUING GUARANTY. This Limited Guaranty shall remain in full force
and effect and shall be binding on the Guarantor, its successors and assigns
until all of the Guaranteed Obligations have been fully performed.
Notwithstanding the foregoing, this Limited Guaranty shall terminate and the
Guarantor shall have no further obligations under this Limited Guaranty as of
the earliest of: (i) the Effective Time and (ii) the date falling six (6) months
from the date of the termination of the Merger Agreement in accordance with its
terms by mutual consent of the parties thereto or in circumstances where the
Parent Termination Fee is not payable and there are no unpaid Expense
Obligations of Parent (unless, the Guaranteed Party has made a claim under this
Limited Guaranty prior to the date of termination of the Merger Agreement, in
which case the relevant date shall be the date that such claim is finally
satisfied or otherwise resolved by agreement of the parties hereto or pursuant
to Section 12 (Governing Law; Dispute Resolution) hereof).

     11. NO RECOURSE. The Guarantor shall have no obligations under or in
connection with this Limited Guaranty except as expressly provided by this
Limited Guaranty. No liability shall attach to, and no recourse shall be had by
the Guaranteed Party, any of its Affiliates or any Person purporting to claim by
or through any of them or for the benefit of any of them, under any theory of
liability (including without limitation by attempting to pierce a corporate or
other veil or by attempting to compel any party to enforce any actual or
purported right that they may have against any Person) against any Person in any
way under or in connection with this Limited Guaranty, the Merger Agreement, any
other agreement or instrument executed or delivered in connection with this
Limited Guarantee or the Merger Agreement or the transactions contemplated
hereby or thereby, except that, notwithstanding the foregoing, the Guaranteed
Party may assert claims against the parties to any agreement in accordance with
the terms of such agreement.

     12. GOVERNING LAW; DISPUTE RESOLUTION.

     (a) This Limited Guaranty shall be interpreted, construed and governed by
and in accordance with the laws of the State of Delaware applicable to contracts
made and performed entirely within such state, without regard to any applicable
conflicts of law principles.

     (b) Any dispute arising out of or in connection with this Limited Guaranty,
including any question regarding its existence, validity or termination, shall
be referred to and finally resolved by arbitration in Hong Kong in accordance
with the Arbitration Rules of the Singapore International Arbitration Centre
(the "SIAC") in force at the date of commencement of the arbitration, which
rules are deemed to be incorporated by reference in this Limited Guaranty. There
arbitration shall be conducted in English. 

7

--------------------------------------------------------------------------------

     (c) There shall be three arbitrators. The party commencing arbitration
shall nominate one arbitrator in its Notice of Arbitration. The other party
shall nominate one arbitrator within 14 days after receipt of the opposing
party’s nomination of an arbitrator, failing which, the Chairman of the SIAC
shall appoint the arbitrator on that party’s behalf. Within 14 days after
confirmation by the SIAC of the appointment of the second arbitrator, the two
arbitrators shall jointly nominate a third arbitrator, who shall act as the
presiding arbitrator. If the two arbitrators are unable to agree such a joint
nomination within 14 days, the Chairman of the SIAC shall appoint the presiding
arbitrator.

     (d) The award of the arbitral tribunal shall be final and binding upon the
disputing parties, and any party hereto may apply to a court of competent
jurisdiction for enforcement of such award. The award of the arbitral tribunal
shall be provisionally enforceable pending the final resolution of any action to
challenge or set aside the award.

     13. COUNTERPARTS. This Limited Guaranty shall not be effective until it has
been executed and delivered by both parties hereto. This Limited Guaranty may be
executed in any number of counterparts, each such counterpart being deemed to be
an original instrument, but all such counterparts shall together constitute one
and the same agreement. This Limited Guaranty may be executed and delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, and
in the event this Limited Guaranty is so executed and delivered, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

     14. SEVERABILITY. The provisions of this Limited Guaranty shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Limited Guaranty or the application thereof to any Person or
any circumstance is determined to be invalid, illegal, void or unenforceable,
the remaining provisions hereof shall remain in full force and effect and shall
in no way be affected, impaired or invalidated thereby so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner adverse to any party. Upon such determination that any provision or
the application thereof is invalid, illegal, void or unenforceable, the parties
hereto shall negotiate in good faith to modify this Limited Guaranty so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner so that the transactions contemplated hereby are consummated
as originally contemplated to the fullest extent permitted by applicable Law.

     15. WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND THE GUARANTEED PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO
TRIAL BY JURY IN ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS LIMITED GUARANTY OR ANY DOCUMENTS OR INSTRUMENTS REFERRED TO IN
THIS LIMITED GUARANTY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE
ACTIONS OF GUARANTOR AND THE GUARANTEED PARTY IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS LIMITED GUARANTY 

8

--------------------------------------------------------------------------------

     16. NO THIRD PARTY BENEFICIARIES. This Limited Guaranty shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns, and nothing express or implied in this Limited
Guaranty is intended to, or shall, confer upon any other Person any benefits,
rights or remedies under or by reason of, or any rights to enforce or cause the
Guaranteed Party to enforce, the obligations set forth herein; except that as a
material aspect of this Limited Guaranty the parties intend that all Recourse
Parties other than the Guarantor and all Non-Recourse Parties shall be, and such
Recourse Parties and Non-Recourse Parties are, intended third party
beneficiaries of this Limited Guaranty who may rely on and enforce the
provisions of this Limited Guaranty that bar the liability, or otherwise protect
the interests, of such Recourse Parties and Non-Recourse Parties.

     17. CONFIDENTIALITY. This Limited Guaranty shall be treated as confidential
and is being provided to the Guaranteed Party solely in connection with the
Merger. This Limited Guaranty may not be used, circulated, quoted or otherwise
referred to in any document, except with the written consent of the Guarantor;
provided, that no such written consent is required for any disclosure of the
existence of this Limited Guaranty by the Guaranteed Party (i) to the extent
required by applicable Law, (ii) to the extent that the information is already
publicly available other than as a result of a breach of this Limited Guaranty
by the Guaranteed Party or any other Person, (iii) pursuant to any litigation
relating to the Merger, the Merger Agreement or the transactions contemplated
thereby as permitted by or provided in the Merger Agreement or (iv) to the
Guaranteed Party’s Representatives and Affiliates who need to know of the
existence of this Limited Guaranty and are subject to confidentiality
obligations.

     18. MISCELLANEOUS.

     (a) This Limited Guaranty, together with the Merger Agreement (including
any schedules, exhibits and annexes thereto and any other documents and
instruments referred to thereunder), the Confidentiality Agreement, the
Disclosure Letter, the Rollover Agreement and the Financing Commitments,
contains the entire agreement with respect to the subject matter hereof and
supersedes all prior discussions, negotiations, proposals, understandings,
agreements and undertakings, whether written or oral, among the Guarantor or any
of its Affiliates, on the one hand, and the Guaranteed Party or any of its
Affiliates, on the other hand. No amendment, modification or waiver of any
provision hereof shall be enforceable unless approved by the Guaranteed Party
and the Guarantor in writing.

     (b) The descriptive headings contained in this Limited Guaranty are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Limited Guaranty.

     (c) All parties acknowledge that each party and its counsel have reviewed
this Limited Guaranty and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Limited Guaranty.

[The remainder of this page is left blank intentionally]

9

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guaranty
to be executed and delivered as of the date first written above by its officer
thereunto duly authorized.




  CHINA SECURITY & SURVEILLANCE   TECHNOLOGY, INC.                     By: /s/
Peter Mak             Name: Peter Mak             Title: Director


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Guarantor has executed and delivered this Limited
Guaranty as of the date first written above.




  /s/ Guoshen Tu   GUOSHEN TU


--------------------------------------------------------------------------------